Citation Nr: 1542627	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  10-17 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel






INTRODUCTION

The Veteran served on active duty from September 1969 to September 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the VA RO.  

In April 2015, the Board remanded the Veteran's claim for additional development.  The Board finds that there has been effective compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)


FINDING OF FACT

The weight of the competent and credible evidence of record is against a finding that a sleep apnea disability began during service, was caused by service, or was caused or aggravated by the Veteran's service-connected acquired psychiatric disorder.


CONCLUSION OF LAW

Criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran was provided with examinations in May 2010 and June 2015 (as supplemented in July 2015).  While the Board, for the reasons set forth in its April 2015 Remand, finds the May 2010 examination to be inadequate, the Board finds the June 2015 examination report, as supplemented, to be fully adequate.  The examination report indicates that the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service connected.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  

Turning first to a discussion of the Veteran's pertinent medical history, on December 3, 1984, the Veteran complained of a spontaneous onset of difficulty breathing while sleeping.  The Veteran appeared anxious and was hunched over the examination table.  The Veteran was assessed as having the subjective symptom of shortness of breath without accompanying symptoms.  The Veteran was diagnosed with questionable spontaneous pneumothorax or mild bronchospasm.  Further treatment of the Veteran indicated that the Veteran's shortness of breath was of psychogenic origin.  On December 9, 1984, the Veteran complained of difficulty breathing at 11:00AM, and he was assessed with a respiratory problem or questionable pericarditis.  

In a May 1985 Report of Medical History, the Veteran indicated that he had experienced several episodes of shortness of breath and pain in his chest.  In an April 1989 Report of Medical History, the Veteran specifically denied experiencing symptoms such as frequent trouble sleeping and shortness of breath.  In-service Reports of Medical Examination did not note the Veteran experiencing obstructive sleep apnea, difficulty breathing, or snoring.

In May 2008, the Veteran complained of nocturnal awakening due to gasping, and he was diagnosed with obstructive sleep apnea.  In May 2008, the Veteran indicated that the same problems that he had experienced in service resurfaced approximately a year earlier.  In April 2010, the Veteran argued that his sleep apnea was not diagnosed in service when the episodes occurred because the military was not capable of detecting sleep apnea.  

The Veteran underwent an examination for compensation and pension purposes in May 2010.  The Board, for the reasons discussed in its April 2015 remand, finds this examination to be inadequate, and it will not be discussed further at this time.  

In September 2014, the Veteran stated that he experienced more than two instances of difficulty breathing in service.  The Veteran stated that he would suddenly wake up gasping for air.  The Veteran indicated that he failed to seek treatment for this condition in service because he felt he would receive more of the same diagnosis and treatment that had not helped him before.  The Veteran indicated also that he was tired during the daytime in-service.  

The Veteran received a VA examination in June 2015, at which time the examiner opined that it was less likely than not that the Veteran's sleep apnea was incurred in or caused by his active duty service.  As a rationale for this opinion, the examiner noted that the medical literature indicated that clinical features alone were of limited value in the prediction of obstructive sleep apnea.  A diagnosis with obstructive sleep apnea requires not only symptoms, but testing, which in this case took place over seven years after the Veteran's active duty service, at which time the Veteran was 57 years old.  According to medical literature, the symptoms compatible with obstructive sleep apnea such as snoring or daytime sleepiness may have an alternative basis and reflect the combination of snoring coexisting with daytime sleepiness for other reasons such as poor lifestyle habits or other medical disorders that predispose to sleep disturbance.

The examiner acknowledged that the Veteran experienced nocturnal breathing events in 1984 with possible bronchospasm (restrictive airway disease).  The examiner noted that this condition is not a known symptom of obstructive sleep apnea.  Instead, the examiner found that the Veteran's symptoms were far more suggestive of anxiety, and this was noted during the physical examination at that time.  The examiner noted that the Veteran was later service connected for a mental health disorder, which the examiner noted was chronic in nature and went undiagnosed and untreated for many years, making nocturnal awakening likely.

In population surveys, 25 percent of men are habitual snorers, and the prevalence increased with age.  Sixty percent of men are snorers between the ages of 41 and 65 years of age.  According to the literature, snoring had a poor predictive value because of its high prevalence in the general population.  The clinical ramifications of obstructive sleep apnea have been widely appreciated since the 1980s, long before the Veteran left active duty in 1997.  Therefore, if an in-service examiner were suspicious regarding insomnia associated with obstructive sleep apnea, testing would have been indicated at the time of retirement and not ignored, as the Veteran has implied.  

The medical literature also indicated that the incidence of obstructive sleep apnea was independently determined by body weight, age, and sex.  Older, overweight men experienced the greatest rise in disease severity.  Mechanisms for age-related risk of obstructive sleep apnea include the increased deposition of fat in the parapharyngeal area, lengthening of the soft palate, and age-related changes in body structures surrounding the pharynx.

The examiner noted that he considered the statements of the Veteran and his wife, and again emphasized that symptoms alone were not reliable predictors of sleep apnea.  Insomnia and night sweats were much less reported symptoms of sleep apnea.  The hallmark symptom of obstructive sleep apnea in adults was excessive daytime sleepiness, which was not demonstrated at the time of the Veteran's separation from service.  In fact, the examiner found that the Veteran's symptoms did not become severe enough to require testing for seven years following his separation from service.  The examiner noted that the Veteran is diabetic, and diabetes was a risk factor for obstructive sleep apnea.

The examiner concluded that genetics, sex, the presence of diabetes and age provided post-military risk factors for the development of obstructive sleep apnea and made it less likely than not that the obstructive sleep apnea found in 2004 was related to the Veteran's active duty service.

The examiner further found that the Veteran's service-connected mental health disorder did not permanently aggravate his obstructive sleep apnea.  As a rationale for this opinion, the examiner noted that obstructive sleep apnea was a physical phenomenon based on laxity of supporting structures in the respiratory musculature along with other factors such as weight of the chest, upper airway disease, morphology of the oral cavity, and certain lifestyle factors such as smoking, alcohol use, and age.  These physical factors were not affected by mental health, which works in the neural pathways.  After review of the medical literature, the examiner was unable to find a biologic connection between chronic adjustment disorder and obstructive sleep apnea.  

In July 2015, the examiner noted that the Veteran's adjustment disorder was attributed to his cardiac condition.  According to Up to Date, adjustment disorder was a general medical disorder leading to psychological distress.  A medical study of obstructive sleep apnea and adjustment disorder indicated that both illnesses shared some symptoms.  The study did not conclude that adjustment disorder could aggravate an underlying medical disorder.  The examiner could not find medical research to establish a nexus between obstructive sleep apnea and adjustment disorder other than their shared symptoms.  

Turning now to an analysis of the facts in this case, the evidence demonstrates that the Veteran has obstructive sleep apnea.  Furthermore, the Veteran complained on at least two occasions in service of shortness of breath.  The Veteran is in receipt of a 10 percent rating for chronic adjustment disorder.  What remains to be demonstrated is whether there is a nexus, or relationship, between the Veteran's obstructive sleep apnea and either his active duty service or his service-connected acquired psychiatric disability. 

The Board observes that the weight of the medical evidence of record is against a finding that the Veteran's obstructive sleep apnea is related either directly to his military service or secondarily to his service-connected acquired psychiatric disability.  Instead, the examiner who conducted the June 2015 examination, as supplemented in July 2015, extensively considered the medical evidence of record, medical literature, and the contentions of the Veteran and his wife, but was unable to conclude that the Veteran's obstructive sleep apnea was either related to his service or was caused or aggravated by his service-connected acquired psychiatric disability.  Furthermore, the Board observes no medical opinions associating the Veteran's obstructive sleep apnea with either his service or to his service-connected acquired psychiatric disability.

While the Veteran may assert that his obstructive sleep apnea is the result of his military service or his service-connected acquired psychiatric disability, as a lay person, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular disease such as an eye disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as is the case with a respiratory condition such as obstructive sleep apnea.  Furthermore, the June 2015 examiner specifically cited medical literature that found that the observation of symptoms alone was not an accurate predictor of sleep apnea.  Therefore, while the Veteran may disagree with the conclusions that his obstructive sleep apnea neither began during nor was otherwise caused by his military service and that it is similarly unrelated to his service-connected acquired psychiatric disability, he is not considered competent (meaning medically qualified) to address the etiology of this disease. 

The Veteran and his spouse are considered competent to report symptomatology they can observe with the use of their senses.  However, while the Veteran wrote in 2014 that his wife had witnessed him gasping for air in service, the Veteran's service treatment records show that this gasping was the result of medical conditions other than sleep apnea.  Moreover, in a May 2008 private treatment record from Dr. Kaloji, the Veteran presented for treatment with complaints of nocturnal awakening due to gasping with a history of snoring.  The Veteran stated that his symptoms had started in 1984, but the doctor noted that the Veteran had a mild bronchospasm then, adding nothing to suggest that the sleep apnea was present at that time.

In sum, the Board finds that the weight of the competent evidence of record does not support a finding that the Veteran was diagnosed with obstructive sleep apnea in-service, experienced symptoms of obstructive sleep apnea in-service, or otherwise experienced an event in-service that led to the later development of obstructive sleep apnea.  The Veteran's service treatment records are devoid of any complaints of or treatment for obstructive sleep apnea, and the weight of the medical evidence demonstrates that the Veteran's in-service symptoms were not associated with this condition.  Accordingly, the Board finds that direct service connection for the Veteran's obstructive sleep apnea is unwarranted.  

Furthermore, while the weight of the competent evidence of record clearly shows that the Veteran has obstructive sleep apnea and a service-connected acquired psychiatric disability, it does not support a finding that these two conditions are in any way related, despite clinicians providing concurrent treatment for obstructive sleep apnea and an acquired psychiatric disability.  Accordingly, the Board finds that secondary service connection for the Veteran's obstructive sleep apnea is unwarranted.  

In conclusion, the criteria for service connection have not been met, and the Veteran's claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


